Exhibit 10.1

SECOND AMENDMENT, WAIVER AND CONSENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT, WAIVER AND CONSENT TO CREDIT AGREEMENT (this
“Amendment”), dated as of October 23, 2006, is entered into by and among OHI
ASSET, LLC, a Delaware limited liability company, OHI ASSET (ID), LLC, a
Delaware limited liability company, OHI ASSET (LA), LLC, a Delaware limited
liability company, OHI ASSET (TX), LLC, a Delaware limited liability company,
OHI ASSET (CA), LLC, a Delaware limited liability company, DELTA INVESTORS I,
LLC, a Maryland limited liability company, DELTA INVESTORS II, LLC, a Maryland
limited liability company and TEXAS LESSOR - STONEGATE, LP, a Maryland limited
partnership (each of the foregoing entities shall be hereinafter referred to
individually as a “Borrower” and collectively as the “Borrowers”), the Lenders
(as defined below) and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer.

RECITALS

WHEREAS, the Borrowers, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent, are party to that certain Credit
Agreement dated as of March 31, 2006, as amended by that certain First Amendment
to Credit Agreement dated as of June 30, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”);

WHEREAS, Omega Healthcare Investors, Inc. (the “Parent”) determined that it may
have to restate certain of its annual and quarterly financial statements,
including but not limited to, the 2005 Audited Financial Statements and the
first two quarters of fiscal year 2006 (the “Applicable Restatements”) as a
result of the possible recharacterization of the Advocat restructuring that
occurred in November, 2000 (the “Advocat Recharacterization”);

WHEREAS, the Parent is engaged in work to determine the financial results as
they relate to the Advocat Recharacterization and, although the review and
investigation are not concluded, at this time the Parent believes that it may be
responsible for taxes and tax penalties in an amount of up to $8,000,000;

WHEREAS, pursuant to Section 4.02, upon any request for an Extension of Credit,
the Parent (on behalf of itself and the Borrowers) makes certain representations
and warranties, including representations pursuant to Sections 5.01(a), 5.01(c),
5.16 and 5.20, relating to (i) the extent to which the Audited Financial
Statements as well as the most recent financial statements furnished to the
Administrative Agent pursuant to Section 6.01 are prepared in accordance with
GAAP and present fairly the consolidated financial condition, results of
operations and cash flows of the Consolidated Parties as of the dates thereof
and for the periods covered thereby (the “Financial Statement Representations”),
(ii) payment of all Federal, state and other material taxes and other
governmental charges (the “Taxes Representations”), and (iii) all matters having
been disclosed and no misstatements or omissions existing on materials furnished
by each Credit Party (the “Disclosure Representations”);


--------------------------------------------------------------------------------




 

WHEREAS, following the completion of the Applicable Restatements, it may be
determined that one or more Events of Default had previously occurred under (i)
Section 8.01(b) as a result of the Borrowers’ failure to comply with the
covenants set forth in Sections 6.01(b) and 6.06, (ii) Section 8.01(c) as a
result of the Borrowers’ failure to comply with the covenants set forth in
Section 6.09 and (iii) Section 8.01(d) as a result of the inaccuracy of the
Financial Statement Representations, the Taxes Representations and the
Disclosure Representations (collectively, the “Restatement Defaults”);

WHEREAS, the Parent and the Borrowers have requested that the Lenders (i) waive
the inaccuracy of the Financial Statement Representations, the Taxes
Representations and the Disclosure Representations solely with respect to the
financial statements that are the subject of the Applicable Restatements (the
“Specified Prior Financial Statements”) and the Advocat Recharacterization, and
any corresponding certifications otherwise made or deemed made pursuant to the
Existing Credit Agreement with respect to the Specified Prior Financial
Statements, in each case to the extent of the Applicable Restatements and only
to the extent related to the Advocat Recharacterization, and (ii) waive the
Restatement Defaults (if and to the extent any shall have occurred), in each
case, as of the Amendment No. 2 Effective Date (as defined in Subpart 5.1); and

WHEREAS, the Required Lenders have directed the Administrative Agent to execute
this Amendment, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

PART 1
DEFINITIONS

SUBPART 1.1  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

“Amendment No. 2 Effective Date” is defined in Subpart 5.1.

SUBPART 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.


--------------------------------------------------------------------------------




 

PART 2
WAIVER

SUBPART 2.1  Waiver of Financial Statement Representations, Taxes
Representations and Disclosure Representations.  Subject to the satisfaction of
all of the terms and conditions set forth in this Amendment, the Lenders hereby
waive (i) the inaccuracies in the Financial Statement Representations, the Taxes
Representations and the Disclosure Representations with respect to the Specified
Prior Financial Statements and only to the extent related to the Advocat
Recharacterization and (ii) any corresponding inaccuracies in the certifications
otherwise made or deemed made pursuant to the Existing Credit Agreement with
respect to the Specified Prior Financial Statements, in each case, solely to the
extent of the Applicable Restatements and only to the extent related to the
Advocat Recharacterization.

SUBPART 2.2  Waiver of Restatement Defaults.  Subject to the satisfaction of all
of the terms and conditions set forth in this Amendment, the Lenders hereby
waive the Restatement Defaults (if and to the extent any shall have occurred).

SUBPART 2.3  Reservation of Rights.  Except for the specific waivers set forth
in Subpart 2.1 and Subpart 2.2 above, nothing contained herein shall be deemed
to constitute a waiver of (i) any rights or remedies the Administrative Agent or
any Lender may have under the Existing Credit Agreement or any other Credit
Documents or under applicable law or (ii) any Credit Party’s obligation to
comply fully with any duty, term, condition, obligation or covenant contained in
the Existing Credit Agreement and the other Credit Documents not specifically
waived, consented to or amended herein.  The specific waivers set forth herein
are effective only with respect to the inaccuracies in the Financial Statement
Representations, the Taxes Representations, the Disclosure Representations, the
Specified Prior Financial Statements, the Applicable Restatements and any
corresponding Restatement Defaults, and shall not obligate the Lenders to waive
any other Default or Event of Default, now existing or hereafter arising.

PART 3
CONSENT

In connection with the Applicable Restatements, the Lenders hereby consent to
the extension of the deadline by which the quarterly financial statements and
related certifications must be delivered to the Administrative Agent pursuant to
Section 6.01(b) and Section 6.02(b), for the fiscal quarter ended September 30,
2006 (the “September Financials”).  Failure to deliver the September Financials
by January 31, 2007, shall constitute an Event of Default.  This consent is
limited to the extent described herein and shall not be construed to be a
consent to the modification of any other terms of the Existing Credit Agreement
or of the other Credit Documents.

PART 4
AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment No. 2 Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part 4.


--------------------------------------------------------------------------------




 

SUBPART 4.1  Section 1.01 of the Existing Credit Agreement is hereby amended in
the following respects:


(A)           THE DEFINITION OF “FUNDS FROM OPERATIONS” IS HEREBY AMENDED BY
ADDING A NEW CLAUSE (B)(V) TO READ AS FOLLOWS:


“(V) THE ONE-TIME TAX LIABILITY RELATING TO THE ADVOCAT RECHARACTERIZATION IN AN
AMOUNT NOT TO EXCEED $8,000,000.”


(B)           THE FOLLOWING NEW DEFINITIONS ARE ADDED TO SECTION 1.01 OF THE
EXISTING CREDIT AGREEMENT IN APPROPRIATE ALPHABETICAL ORDER:

“Advocat Recharacterization” has the meaning described in the Recitals to the
Second Amendment.

“Second Amendment” means the Second Amendment, Waiver and Consent to Credit
Agreement, dated as of October 23, 2006, among the Borrowers, the Lenders and
the Administrative Agent.

PART 5
CONDITIONS TO EFFECTIVENESS

SUBPART 5.1  Amendment No. 2 Effective Date.  This Amendment shall be and become
effective as of October 23, 2006 (the “Amendment No. 2 Effective Date”) when all
of the conditions set forth in this Part 5 shall have been satisfied.

SUBPART 5.2  Execution of Counterparts of Amendment.  The Administrative Agent
shall have received counterparts of this Amendment, which collectively shall
have been duly executed on behalf of (i) the Borrowers, (ii) the Required
Lenders and (iii) the Administrative Agent.

SUBPART 5.3  Execution of Guarantor Consent.  The Administrative Agent shall
have received an acknowledgement and consent from each of the Guarantors.

SUBPART 5.4  Other Items.  The Administrative Agent shall have received such
other documents, agreements or information which may be reasonably requested by
the Administrative Agent.


--------------------------------------------------------------------------------




 

PART 6
MISCELLANEOUS

SUBPART 6.1   Construction.  This Amendment is a Credit Document executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Amended Credit Agreement.

SUBPART 6.2  Representations and Warranties.  Each Borrower hereby represents
and warrants that it:  (a) has the requisite corporate power and authority to
execute, deliver and perform this Amendment, as applicable and (b) is duly
authorized to, and has been authorized by all necessary corporate action, to
execute, deliver and perform this Amendment, (c) after giving effect to Part 2
of this Amendment, the representations and warranties contained in Section 6 of
the Amended Credit Agreement are true and correct in all material respects on
and as of the date hereof upon giving effect to this Amendment as though made on
and as of such date (except for those which expressly relate to an earlier date)
and (d) no Default or Event of Default exists under the Existing Credit
Agreement on and as of the date hereof upon giving effect to this Amendment.

SUBPART 6.3  Counterparts.  This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

SUBPART 6.4  Binding Effect.  This Amendment, the Amended Credit Agreement and
the other Credit Documents embody the entire agreement between the parties and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof.  These Credit Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.

SUBPART 6.5  GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SUBPART 6.6  Severability.  If any provision of this Amendment is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

SUBPART 6.7  Affirmation.  Except as specifically amended above, the Credit
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Borrower.  Each Borrower covenants and agrees to comply with
all of the terms, covenants and conditions of the Existing Credit Agreement, as
otherwise waived, consented to and amended hereby,


--------------------------------------------------------------------------------




notwithstanding any prior course of conduct, waivers, releases or other actions
or inactions on Lenders’ part which might otherwise constitute or be construed
as a waiver of or amendment to such terms, covenants and conditions.

SUBPART 6.8  No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Lenders, nor constitute a waiver of
any provision of any Credit Document or any other documents, instruments and
agreements executed or delivered in connection with any of the foregoing. 
Except as otherwise provided for in this Amendment, nothing herein is intended
or shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Documents or any of Lenders’ rights and remedies in respect of
such Defaults or Events of Default.

SIGNATURE PAGES FOLLOW


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment, Waiver and Consent to Credit Agreement to be duly executed and
delivered as of the date first above written.

BORROWERS:

 

OHI ASSET, LLC

 

 

OHI ASSET (ID), LLC

 

 

OHI ASSET (LA), LLC

 

 

OHI ASSET (TX), LLC

 

 

OHI ASSET (CA), LLC

 

 

DELTA INVESTORS I, LLC

 

 

DELTA INVESTORS II, LLC

 

 

 

 

 

 

By:

Omega Healthcare Investors, Inc.,

 

 

 

 

the Sole Member of each such company

 

 

 

 

 

 

 

 

 

By:

/s/ Taylor Pickett

 

 

 

 

Name:

C. Taylor Pickett

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

TEXAS LESSOR - STONEGATE, LP

 

 

 

 

 

 

 

 

By:

Texas Lessor — Stonegate GP, Inc.,

 

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Taylor Pickett

 

 

 

 

Name:

C. Taylor Pickett

 

 

 

 

Title:

President and Chief Executive Officer

 


--------------------------------------------------------------------------------




 

LENDERS:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Angela Lau

 

Name:

Angela Lau

 

Title:

Assistant Vice President

 

 

 

 

BANK OF AMERICA, N.A., as L/C Issuer, Swing Line Lender and as a Lender

 

 

 

 

By:

/s/ Amie L. Edwards

 

Name:

Amie L. Edwards

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

 

UBS LOAN FINANCE LLC

 

as a Lender

 

 

 

By:

/s/ Richard L. Tavrow

 

Name:

Richard L. Tavrow

 

Title:

Director

 

 

 

 

By:

/s/ Trja R. Otsa

 

Name:

Trja R. Otsa

 

Title:

Associate Director

 


--------------------------------------------------------------------------------




 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

 

 

 

 

By:

/s/ Carin Keegan

 

 

Name:

Carin Keegan

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Evelyn Thierry

 

 

Name:

Evelyn Thierry

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as a Lender

 

 

 

 

By:

/s/ Nicholas A. Aponte

 

Name:

Nicholas A. Aponte

 

Title:

Duly Authorized Signatory

 


--------------------------------------------------------------------------------




 

LASALLE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Geraldine M. Rudig

 

Name:

Geraldine M. Rudig

 

Title:

Senior Vice President


--------------------------------------------------------------------------------




 

CITICORP NORTH AMERICA, INC.,

 

as a Lender

 

 

 

 

By:

/s/ Ricardo James

 

Name:

Ricardo James

 

Title:

Director


--------------------------------------------------------------------------------




CONSENT OF GUARANTORS

Each of the undersigned Guarantors, as a guarantor under the Guaranty, dated as
of March 31, 2006, as amended (the “Guaranty”), hereby acknowledges and consents
to the terms of the Second Amendment, Waiver and Consent to Credit Agreement
(the “Amendment”) to which this Consent of Guarantors is attached, and agrees
that the Amendment does not operate to reduce or discharge such Guarantor’s
obligations under the Guaranty or the other Credit Documents.  Each Guarantor
further confirms that the Guaranty remains in full force and effect after giving
effect thereto and represents and warrants that there is no defense,
counterclaim or offset of any type or nature under the Guaranty.

Dated as of October 23, 2006

PARENT:

OMEGA HEALTHCARE INVESTORS, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Taylor Pickett

 

Name:

C. Taylor Pickett

 

Title:

President and Chief Executive Officer

 

 

SUBSIDIARY GUARANTORS:

ARIZONA LESSOR — INFINIA, INC.

 

BALDWIN HEALTH CENTER, INC.

 

BAYSIDE STREET II, INC.

 

CANTON HEALTH CARE LAND, INC.

 

COLORADO LESSOR — CONIFER, INC.

 

COPLEY HEALTH CENTER, INC.

 

DIXON HEALTH CARE CENTER, INC.

 

FLORIDA LESSOR — EMERALD, INC.

 

FLORIDA LESSOR — MEADOWVIEW, INC.

 

GEORGIA LESSOR — BONTERRA/

 

PARKVIEW, INC.

 

HANOVER HOUSE, INC.

 

HUTTON I LAND, INC.

 

HUTTON II LAND, INC.

 

HUTTON III LAND, INC.

 

INDIANA LESSOR — JEFFERSONVILLE, INC.

 

INDIANA LESSOR — WELLINGTON MANOR, INC.

 

LEATHERMAN PARTNERSHIP 89-1, INC.

 

LEATHERMAN PARTNERSHIP 89-2, INC.

 

LEATHERMAN PARTNERSHIP 90-1, INC.

 

LONG TERM CARE ASSOCIATES — TEXAS, INC.

 

MERIDIAN ARMS LAND, INC.

 


--------------------------------------------------------------------------------




 

OHI (CONNECTICUT), INC.

 

OHI (FLORIDA), INC.

 

OHI (ILLINOIS), INC.

 

OHI (INDIANA), INC.

 

OHI (IOWA), INC.

 

OHIMA, INC.

 

ORANGE VILLAGE CARE CENTER, INC.

 

PAVILLION NORTH PARTNERS, INC.

 

PAVILLION NURSING CENTER NORTH, INC.

 

ST. MARY’S PROPERTIES, INC.

 

STERLING ACQUISITION CORP.

 

THE SUBURBAN PAVILION, INC.

 

TEXAS LESSOR — STONEGATE, LIMITED, INC.

 

TEXAS LESSOR — STONEGATE GP, INC.

 

WASHINGTON LESSOR - SILVERDALE, INC.

 

 

 

By:

/s/ Taylor Pickett

 

Name:

C. Taylor Pickett

 

Title:

President and Chief Executive Officer

 

 

 

COLONIAL GARDENS, LLC

 

NRS VENTURES, L.L.C.

 

OHI ASSET (CO), LLC

 

OHI ASSET (CT) LENDER, LLC

 

OHI ASSET (FL), LLC

 

OHI ASSET (IL), LLC

 

OHI ASSET (OH), LLC

 

OHI ASSET (OH) LENDER, LLC

 

OHI ASSET (OH) NEW PHILADELPHIA, LLC

 

OHI ASSET (PA), LLC

 

OHI ASSET II (CA), LLC

 

OHI ASSET II (OH), LLC

 

OHI ASSET II (TX), LLC

 

OHI ASSET ESSEX (OH), LLC

 

WILCARE, LLC

 

 

 

By:

Omega Healthcare Investors, Inc., as the Sole Member of each of the companies

 

 

 

By:

/s/ Taylor Pickett

 

Name:

C. Taylor Pickett

 

Title:

President and Chief Executive Oficer

 

 

 


--------------------------------------------------------------------------------




 

HOUSE OF HANOVER, LTD.

 

 

 

 

 

By:

OHI Asset (OH), LLC, as the Sole Member of the company

 

 

 

 

 

By:

Omega Healthcare Investors, Inc., as the Sole Member of the company

 

 

 

 

 

By:

/s/ Taylor Pickett

 

 

Name:

C. Taylor Pickett

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

PAVILLION NORTH, LLP

 

 

 

 

 

By:

Pavillion Nursing Center North, Inc. as its General Partner

 

 

 

 

 

By:

/s/ Taylor Pickett

 

 

Name:

C. Taylor Pickett

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

OHI ASSET (PA) TRUST

 

 

OHI ASSET II (PA) TRUST

 

 

OHI ASSET III (PA) TRUST

 

 

 

 

 

 

 

By:

OHI Asset (PA), LLC, as the Sole Trustee of the Trusts

 

 

 

 

 

By:

Omega Healthcare Investors, Inc., as the Sole Member

 

 

 

 

 

 

By:

/s/ Taylor Pickett

 

 

Name:

C. Taylor Pickett

 

 

Title:

President and Chief Executive Officer

 


--------------------------------------------------------------------------------